DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (US 8,870,595).
Regarding claim 11, Schmitt et al. discloses an electrical equipment 500, comprising: a cage 502 including a housing 160 and a partition assembly 522 mounted in the housing and separating an inner space of the housing into an upper space 110 and a lower space 112, the partition assembly including a first support plate 528 and a second support plate 526 arranged horizontally, and at least a pair of support frames 602, 614 spaced apart from one another in a fore-and-aft direction of the  1-3-U.S. Application No.: 16/737,443Reply to Non- Final Offi ce Action of November 5, 2020partition assembly and disposed between the first support plate and the second support plate to separate the first support plate from the second support plate by a predetermined height, the support frames have a plurality of through holes  612, 628, the support frames are formed by bending a front end of one of the first support plate and the second support plate; and an electronic module including an upper electronic module mounted in the upper space of the housing and a lower electronic module mounted in the lower space of the housing, each of the upper electronic module and the lower electronic module includes an interface adapted to be electrically connected with a mating interface of a mating electronic module inserted into the upper space or the lower space (see fig. 1, 2, 9 and 10).

Regarding claim 22, Schmitt et al. discloses a partition assembly 522 separating an inner space of a housing into an upper space 110 and a lower space 112, comprising: a first support plate 528 and a second support plate 526 arranged horizontally; and at least a pair of support frames 602, 614 spaced apart from one another in a fore-and-aft direction of the partition assembly and disposed between the first support plate and the second support plate to separate the first support plate from the second support plate by a predetermined height, the support frames have a plurality of through holes 612, 628, the support frames are formed by bending a front end of one of the first support plate and the second support plate (see fig. 1, 2, 9 and 10).

Reasons for Allowance
Claims 1, 3 – 10, 13 and 15 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
the prior art of record does not teach “at least a pair of support frames spaced apart from one another in a fore-and-aft direction of the partition assembly and disposed between the first support plate and the second support plate to separate the first support plate from the second support plate by a predetermined height” as recited in amended independent claim 11 and new independent claim 22. Claim 12 depends from independent claim 11 and therefore is also allowable.
Independent claims 1 and 13 have been amended by adding allowable subject matter of objected in previous office action claims 2 or 14. Therefore claims 1 and 13 are now allowable. Claims 3 – 10 and 15 – 20 depend from Independent claims 1 or 13, directly or indirectly and therefore are also  including all of the limitations of the base claim 1 and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 12 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        2/22/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831